IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-KA-00282-COA

AMOS HENRY EDWARDS A/K/A AMOS                                                APPELLANT
EDWARDS

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                           02/16/2017
TRIAL JUDGE:                                HON. CHRISTOPHER A. COLLINS
COURT FROM WHICH APPEALED:                  SCOTT COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     OFFICE OF STATE PUBLIC DEFENDER
                                            BY: HUNTER N. AIKENS
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                          MARK SHELDON DUNCAN
NATURE OF THE CASE:                         CRIMINAL - FELONY
DISPOSITION:                                AFFIRMED: 02/20/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., WESTBROOKS AND TINDELL, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Amos Henry Edwards was convicted of sexual battery and sentenced to twenty-five

years, with five years suspended, leaving twenty years to serve in the custody of the

Mississippi Department of Corrections, followed by five years of supervised probation.

Edwards was ordered to register as a sex offender and to pay all court costs and fees.

Following the denial of his post-trial motion, Edwards appeals.

¶2.    The only issue Edwards has raised is that he received ineffective assistance of counsel.

Edwards’s ineffective-assistance-of-counsel claim is more appropriate for a post-conviction
proceeding; therefore, we affirm.

                             FACTS AND PROCEDURAL HISTORY

¶3.       In April 2016, Edwards was eighteen years old. He lived in an apartment with his

father, his father’s girlfriend, Pamela, and Pamela’s seven-year-old grandson, Trey.1 Trey

testified that, on April 22, 2016, he went into Edwards’s bedroom and asked Edwards to play.

Edwards was on the bed taking pictures of himself with his cell phone. Edwards told Trey,

“first [you’ve] got to do this and then we can play, the middle spot.” In other words,

Edwards told Trey to “suck on that, the middle spot.” Edwards then took off his clothes,

grabbed Trey’s head, and put Trey’s head under the covers. Trey testified that Edwards’s

penis went inside his mouth for “a short time,” until Pamela walked into the room.

¶4.       Pamela testified that she went into Edwards’s bedroom and saw Edwards in the bed

with one hand in the air holding a cell phone and the other hand under the covers holding

Trey’s head down around Edwards’s private area. Pamela called Trey’s mother and the

police.

¶5.       Morton police officer Willie Anderson responded to the call. Pamela testified that as

Anderson was escorting Edwards out of the apartment, Edwards said, “I’m sorry for what I

did. I don’t know what happened. . . . I’m sorry.” Anderson confirmed that Edwards said

he was sorry for what he did and that he knew better.

¶6.       On April 27, 2016, Investigator Marcus McDougle interviewed Edwards. Edwards

signed a waiver-of-rights form that stated he understood his rights and wished to speak with



          1
              For privacy purposes, we use a fictitious name for the victim.

                                                  2
McDougle. At the time of the interview, Edwards had been in custody for five days without

an initial appearance or a bond. Edwards then provided the following written statement:

       On Friday night, [m]e and Trey was in my room on [Y]outube looking up
       music video[s]. I don’t know what I was thinking, but I really didn’t mean it.
       I wasn’t in my right mind. I know I shouldn’t [have] done [that]. But it only
       happen[ed] one time. I’m sorry for doing that. That’s the honest truth. I’m
       sorry to say this but he put his mouth on me (on my thing), only one time. He
       d[id] it once th[e]n I told him to stop and he did. That’s all of it. I promise.

Shortly after the interview, Edwards appeared before a judge for an initial appearance and

was granted a bond.

¶7.    Edwards moved to suppress the written statement. At the suppression hearing,

McDougle testified that he and Edwards were present for the statement. According to

McDougle, Edwards appeared to understand his rights, did not appear to be under the

influence of drugs or alcohol, did not advise of any learning disability, and never requested

an attorney or asked to stop the interview. McDougle also testified that he did not make any

threats or promises of a reward or leniency, and denied telling Edwards that he would be

better off if he gave a statement. McDougle acknowledged that Edwards had been in custody

for five days and had not been given an initial appearance or a bond. McDougle explained

that he was working a murder case and was unable to interview Edwards immediately after

the incident. McDougle denied using the hope of bond in exchange for Edwards’s statement.

Instead, McDougle advised Edwards that “this was his time to say his piece, say what he had

to say, and that he was — that the judge would be talking to him shortly.”

¶8.    After McDougle testified, Edwards’s trial counsel did not call Edwards to testify.

Instead, Edwards’s counsel argued that because Edwards had been in custody for five days

                                              3
without a bond, he “felt the need to make a statement at that point just to perhaps get out of

custody.” The circuit court disagreed and found that Edwards’s statement was voluntary, and

overruled the motion to suppress. The circuit court ruled:

       It’s the testimony of Investigator McDougle that what’s been marked for ID
       as Exhibit 1 was a sheet that he went over individually, the Miranda rights. At
       the juncture concerning [his] right to remain silent, he indicated that it was the
       defendant, Edwards, [who] affixed his initials to the yes blank; that he
       understood his right to remain silent. He also explained that as he went
       through each number, he made these inquiries, and that at each juncture
       Edwards indicated he understood. The form reflects that on whether he
       understood he had the right to speak to an attorney, also he indicated yes and
       affixed his initials. And then finally if any threats or promises have been made
       to you, that he indicated no and affixed his initials. And then finally in the last
       question, “Do you wish to talk to me now,” and he affixed his initials in the
       yes blank. [McDougle also testified] that there were no promises, threats,
       violence rendered toward[] him; that there were no promises of reward or any
       inducements offered to him. His explanation was that the defendant, Edwards,
       seemed eager to speak with him, to make a statement, to volunteer
       information.

       In short, what I have heard is that Mr. Edwards was properly advised of his
       rights and that he elected to make a voluntary statement. As to the issue as to
       whether he understood, the testimony is that the statement actually is in his
       handwriting and that at the incidences where there is some language that’s
       been crossed out, it was Edwards [who] affixed his initials in those spots also.
       So I believe we have here a voluntary, willing, intelligent statement, so the
       objection is overruled.

¶9.    At trial, the waiver of rights and the written statement were admitted into evidence and

presented to the jury. McDougle testified about his interview with Edwards and explained

the five-day delay between Edwards’s arrest and his written statement. Although McDougle

acknowledged that he “made indications that the judge was there,” McDougle denied telling

Edwards that he would be given an initial appearance or a bond if he provided a statement.

¶10.   Edwards testified in his own defense at trial. Edwards testified that on the night in

                                               4
question, he was on his cell phone, listening to music, and texting his girlfriend. Trey came

in and said that Pamela told him that he could sleep in Edwards’s room. Edwards testified

that Trey was “acting kind of funny.” Then Edwards testified that Trey crawled up from the

end of the bed, “started going kind of in [his] area, like [his] middle part area,” and touched

him on the thigh. At that point, Edwards threw both his phone and Trey against the wall.

Shortly thereafter, Pamela walked into the room.

¶11.   Edwards denied taking off his clothes. He also denied touching Trey or putting his

penis in Trey’s mouth. Edwards acknowledged that he was escorted out of the apartment by

the police, but he denied making any statement that he was sorry for what had happened.

¶12.   Edwards was then asked why he wrote the statement. Edwards said that he “felt like

[he] was forced to write it.” Edwards testified that McDougle advised him of what Pamela

and Trey had alleged and told him that he “might as well just write . . . what they said about

all of that and everything w[ould] be good and that he w[ould] try and help [him].” Edwards

claimed that he felt that he would stay in jail longer if he did not admit to the allegations.

However, Edwards asserted that was simply how he felt and he did not make such a

statement.

¶13.   In addition, Edwards claimed that McDougle told him what to say and write in the

statement. Edwards testified that “most of this is what he told me to write. . . . I just put it

in my words, not his.” With regard to the last sentence of his written statement, “[t]hat’s all

of it, I promise,” Edwards testified as follows:

       Q.     Did you write that or did he?



                                               5
       A.     I wrote everything he said, so I basically told him I promise I wrote
              what he said.

       Q.     You promise you wrote what he said?

       A.     Yeah. That’s everything he told me basically to say.

       Q.     Oh, so that’s what you were promising to?

       A.     Yeah.

       Q.     Not to the actual —

       A.     No.

       Q.     — truth of your statement?

       A.     Not on my — but I did — I did sign it, though. Because he told me to
              sign it, so, you know . . . .

¶14.   Following his conviction, Edwards’s motion for a new trial was denied. Edwards

timely filed an appeal.

                                        ANALYSIS

¶15.   Edwards claims his trial counsel failed to competently challenge the voluntariness and

admissibility of his written statement to McDougle. Edwards admits the State established

a prima facie case of voluntariness through McDougle’s testimony. However, Edwards

argues his counsel “fail[ed] to investigate and present evidence at the suppression hearing

to rebut the State’s prima facie case that [his] written confession was voluntary.”

Specifically, Edwards argues that his attorney was deficient for failing to call him as a

witness during the suppression hearing. Edwards claims that if his trial counsel had called

him to testify at the suppression hearing, he would have testified to the following: (1) his



                                             6
written statement was taken during a period of unreasonable delay, (2) he suffers from autism

and attended special-education classes in school, and (3) his statement was coerced by offers

of inducement and hopes of reward.

¶16.   “[G]enerally, ineffective-assistance-of-counsel claims are more appropriately brought

during post-conviction proceedings.” Dartez v. State, 177 So. 3d 420, 422-23 (¶18) (Miss.

2015) (citation omitted). An ineffective-assistance-of-counsel claim can be addressed on

direct appeal when “[(1)] the record affirmatively shows ineffectiveness of constitutional

dimensions, or [(2)] the parties stipulate that the record is adequate and the Court determines

that findings of fact by a trial judge able to consider the demeanor of witnesses, etc., are not

needed.” Bell v. State, 202 So. 3d 1239, 1242 (¶12) (Miss. Ct. App. 2016).

¶17.   Here, a review of the record does not affirmatively show ineffectiveness of

constitutional dimensions. Additionally, although Edwards stipulates that the record is

adequate, the State does not. Moreover, Edwards’s ineffective-assistance-of-counsel claim

is based on facts not fully apparent from the record. Accordingly, we are unable to

adequately and properly address the claim on direct appeal. See Dartez, 177 So. 3d at 423

(¶18) (We may address an ineffectiveness claim on direct appeal “if the presented issues are

based on facts fully apparent from the record.”). As a result, we affirm the circuit court’s

judgment while preserving Edwards’s right to pursue his claim through an application for the

Mississippi Supreme Court’s leave to file a petition for post-conviction collateral relief. See

Miss. Code Ann. § 99-39-7 (Rev. 2015).

¶18.   AFFIRMED.



                                               7
    LEE, C.J., IRVING, P.J., BARNES, CARLTON, FAIR, WILSON, GREENLEE,
WESTBROOKS AND TINDELL, JJ., CONCUR.




                                  8